UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                         No. 09-1563

                                 In re: Grossman's Inc., et al.,
                                                           Debtors

                         JELD-WEN, Inc., f/k/a Grossman's Inc.,
                                                        Appellant

                                              v.

                  Gordon Van Brunt, Individually and in his capacity as
                Personal Representative of the Estate of Mary Van Brunt*

                         *Amended pursuant to Fed.R.App.P. 43

                          (D. Del. Civil Action No. 08-cv-00427)

                          Present: SCIRICA, Chief Judge,
                 SLOVITER, McKEE, BARRY, AMBRO, FUENTES,
                SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
                     GREENAWAY and ROTH, Circuit Judges.

                                          ORDER

       The Court, sua sponte, orders rehearing en banc in the above captioned appeal.

The matter will be submitted at the convenience of the Court.


                                                   BY THE COURT,

                                                   /s/ Anthony J. Scirica
                                                   Chief Judge

Date: April 27, 2010
cc: Christopher M. Alston Esq.
Daniel K. Hogan Esq.
David J. Parsons Esq.
Frederick B. Rosner Esq.
Sander L. Esserman, Esq